department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b02 gl-106892-01 uilc internal_revenue_service national_office significant service_center advice memorandum for associate area_counsel small_business self-employed area - boston cc sb bos from subject assistant chief_counsel administrative provisions judicial practice cc pa apjp assessment collection procedures for employment_taxes owed by the sole owner of a single member limited_liability_company this significant service_center advice responds to your memorandum dated date in accordance with sec_6110 this significant service_center advice should not be cited as precedent the following assessment and collection issues are raised in the context of a single member limited_liability_company that chooses to separately calculate report and pay employment_tax obligations with respect to its employees under its own name and employer_identification_number ein in accordance with option of notice_99_6 1999_3_irb_12 issue sec_1 should an employment_tax assessment made in the name and ein of a single member limited_liability_company be changed to reflect the name of the company’s sole owner alternatively should a new employment_tax assessment be made against the company’s sole owner and if so is the company’s sole owner required to have an ein what procedures should the service use to avoid making an assessment of employment_taxes in the name and ein of a single member limited_liability_company when the single member limited_liability_company is a disregarded_entity gl-106892-01 if an employment_tax assessment made in the name and ein of a limited_liability_company is changed to reflect the name of the company’s sole owner or a new employment_tax assessment is made against the company’s sole owner must the service notify the single member limited_liability_company or its sole owner as to the change is the issuance of notice_and_demand to a single member limited_liability_company tantamount to the issuance of notice_and_demand to the company’s sole owner should the service release a notice_of_federal_tax_lien nftl previously filed against a single member limited_liability_company for delinquent employment_taxes conclusion sec_1 pursuant to sec_6203 and the regulations thereunder the summary record of assessment through supporting documents must provide identification of the taxpayer certain errors are permissible in making an assessment so long as the taxpayer is sufficiently identified and the errors do not mislead or prejudice the taxpayer thus regardless whether an assessment of a single member limited_liability_company includes the name and or taxpayer identifying number of the sole owner such an assessment is tantamount to an assessment of the sole owner we recommend that the sole owner’s name be added to the assessment however adding the sole owner’s name is not an acknowledgment that the assessment against the single member limited_liability_company is imperfect or incomplete in a material aspect within the meaning of sec_6204 similarly we recommend that the ein of the sole owner be added to the assessment although there is no requirement that an assessment contain an ein the sole owner must have its own ein because it is the employer moreover the ein of the sole owner will be separate and distinct from the single member limited_liability company’s ein we intend to issue guidance at a later date to address this issue if the assessment is changed to reflect the sole owner’s name and ein the service is under no obligation to notify the sole owner or the limited_liability_company of this change note however that if the sole owner requests a copy of the record of assessment the service is obligated to provide a copy sec_6303 requires that the service give notice_and_demand to the person liable for the unpaid tax within days after making an assessment the employer in the single member limited_liability_company context is the sole owner and is gl-106892-01 therefore the person liable for the unpaid tax thus the service must give notice_and_demand to the sole owner within days after making an assessment to the extent notice_and_demand is given to the limited_liability_company the requirement of sec_6303 is met as such notice_and_demand is tantamount to giving notice_and_demand to the sole owner sec_6323 and the regulations thereunder require only that the nftl identify the taxpayer although the particular facts in each case may be slightly different the guiding principle to be applied is that the nftl must adequately identify the taxpayer so that a reasonable and diligent title search would lead to discovery of the nftl against the sole owner thus where there is a sufficient link between the name of the limited_liability_company and its sole owner a nftl filed against the limited_liability_company will be valid against its sole owner in contrast where no such link exists the service must refile a nftl against the sole owner to protect the government’s interest sec_6325 provides that a federal_tax_lien can be released in limited circumstances with the consequence that the underlying tax_liability is extinguished in cases where the nftl filed against the limited_liability_company is not valid against the sole owner because the identification of the taxpayer requirement of sec_301_6323_f_-1 is not met nonetheless the nftl should not be released note however that sec_6323 allows the service to withdraw a nftl if it fails to comply with administrative procedures eg nftl fails to identify the taxpayer thus the service should withdraw the nftl in those situations and then refile a nftl against the sole owner as the sole owner is ultimately liable for the unpaid employment_tax liability facts a single member limited_liability_company is an unincorporated entity of one or more persons having limited_liability and is formed under state law as a general_rule a limited_liability_company must register with the secretary of state in the state where it is doing business indicating its member s for all federal tax purposes a single member limited_liability company’s default tax classification is that of a disregarded_entity and as a result its activities are treated in the same manner as a sole_proprietorship branch or division of its sole owner see sec_301_7701-2 as a general_rule a single member limited_liability_company that is disregarded has no tax filing obligations as all its activities are reported by the company’s sole owner as an exception to the general_rule notice_99_6 1999_3_irb_12 permits a single member limited_liability_company to separately calculate report and pay its gl-106892-01 employment_tax obligations with respect to its employees under its own name and ein the notice makes clear that the owner of a single member limited_liability_company that is treated as a disregarded_entity for federal tax purposes is the employer for purposes of employment_tax liability consequently the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded_entity id thus as a disregarded_entity a single member limited_liability_company cannot be the employer for employment_tax purposes regardless of the fact that it files employment_tax returns the service’s current practice is to assess employment_taxes in the name and ein of the single member limited_liability_company without regard to whether the limited_liability_company being assessed is a disregarded_entity consequently a limited_liability_company that is a disregarded_entity is often assessed for the employment_tax liabilities that are the ultimate responsibility of the company’s sole owner after making an assessment against a single member limited_liability_company for employment_tax liabilities owed by the company’s sole owner the service issues notice_and_demand if the taxes are not paid within the time specified the service may file a nftl against the single member limited_liability_company for the delinquent employment_tax liabilities law and analysis for issue sec_1 and sec_6201 of the internal_revenue_code provides the authority for assessment until an assessment of tax has been made the service is not entitled to collect a tax administratively the lien provisions of the code depend on the making of a demand for payment and there cannot be a demand for payment if there is no assessment see sec_6303 and sec_6321 generally speaking an assessment is the formal recording of a taxpayer’s tax_liability sec_6203 provides that t he assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary the regulations on procedure and administration further provide as follows t he assessment shall be made by an assessment officer signing the summary record of assessment the summary record through supporting records shall provide the identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment the date of the assessment is the date the summary record is signed by an assessment officer gl-106892-01 sec_301_6203-1 emphasis added moreover t he ‘assessment ’ essentially a bookkeeping notation is made when the secretary or_his_delegate establishes an account against the taxpayer on the tax rolls 423_us_161 ndollar_figure thus to make a valid assessment the service must record the assessment on a signed summary record of assessment and create a supporting record which includes the four elements referred to in the regulation although a single member limited_liability_company is allowed to separately calculate report and pay its employment_tax obligations with respect to its employees under its own name and employer_identification_number the owner of a single member limited_liability_company is the employer and the person subject_to tax ie the taxpayer see sec_3401 a as a result the service should assess the liability for the entire amount of unpaid employment_taxes incurred by a single member limited_liability_company against the company’s sole owner this would require that the service record the liability of the sole owner in accordance with sec_6203 and the regulations thereunder in particular the sole owner must be identified in regard to issue it is our position that an assessment in the name and ein of the single member limited_liability_company is in substance an assessment of the company’s sole owner this is consistent with the notion that notices containing technical defects are valid where the taxpayer has not been prejudiced or misled by the error and is afforded a meaningful opportunity to litigate his claims 881_f2d_340 6th cir citing 719_f2d_1507 10th cir 386_fsupp_499 n d tex aff’d without published opinion 514_f2d_1070 5th cir given a single member limited_liability company’s status as a disregarded_entity for all federal tax purposes and the close relationship between a single member limited_liability_company and its sole owner any reference in an assessment to a single member limited_liability_company as the taxpayer is tantamount to an identification of the company’s sole owner as the taxpayer in substance a single member limited_liability_company is a trade_name by which the company’s sole owner conducts business as in marvel v united_states supra regardless whether an assessment of a single member limited_liability_company contains the name and or taxpayer_identification_number of the sole owner such an assessment is valid against the sole owner we recommend that if the name of the company’s sole owner is available the name should be added to the assessment adding the sole owner’s name to an assessment should not be viewed as a supplemental assessment under sec_6204 sec_6204 is applicable only if the original assessment is imperfect or incomplete in a material aspect the gl-106892-01 addition of the sole owner’s name to the assessment does not mean that the assessment against the single member limited_liability_company is imperfect or incomplete in a material respect in addition it is not necessary to add sole owner’s social_security_number ssn or ein to the assessment see moore v united_states u s t c cch big_number e d cal service not required to identify a taxpayer by ssn when making an assessment 61_fsupp2d_836 s d ind ein does not have to be used in making an assessment note however that a sole owner of a single member limited_liability_company with employees is required to have an ein see irm with regard to issue we intend to issue guidance at a later date law and analysis for issue sec_3 and within days after the making of an assessment sec_6303 requires that the secretary give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof in the employment_tax context the taxpayer is the employer sec_3401 defines employer as the person for whom an individual performs or performed any service of whatever nature thus in the case of a single member limited_liability_company the person liable for the unpaid tax is the sole owner accordingly after assessing the sole owner1 of a single member limited_liability_company the service must give notice_and_demand to the sole owner given a single member limited_liability company’s status as a disregarded_entity for all federal tax purposes and its close relationship to the sole owner notice_and_demand given to the single member limited_liability_company is tantamount to giving notice_and_demand to the sole owner this conclusion is consistent with the longstanding position of the service in the partnership context where numerous courts have held that notice_and_demand given to the partnership constitutes notice_and_demand to the general partners 328_fsupp_228 d neb american surety co v sundberg u s t c cch wash s c farrow schildhause wilson v kings professional basketball club u s t c cch e d cal see also 210_f3d_281 5th cir holding that the service can collect from a partner based on tax_liens for the partnership’s employment_taxes as discussed above under issue sec_1 and an assessment of a single member limited_liability_company is tantamount to an assessment of the sole owner gl-106892-01 in regard to issue we note that there is no legal requirement under sec_6203 or the regulations thereunder to notify the taxpayer of an assessment or any change made to a prior assessment sec_6303 requires notice_and_demand after making the assessment and serves to ensure that a taxpayer knows an assessment has been made for a particular tax thus there is no requirement to notify the sole owner or the limited_liability_company that an assessment has been made in the sole owner’s name and ein moreover the service has previously provided guidance on the effect of allowing a single member limited_liability_company to calculate report and pay the employment_taxes in this regard notice_99_6 makes clear that even when a single member limited_liability_company chooses to separately calculate report and pay all employment_tax obligations the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded_entity thus although we recommend that if the name of the sole owner is available the name should be added to the assessment the service is under no obligation to send any type of notification to the limited_liability_company and the sole owner of this change the notice_and_demand given to the limited_liability_company is sufficient notification of the fact that an assessment has been made of course if the sole owner requests a copy of the record of assessment it must be provided see sec_301_6203-1 failure to pay the tax after demand for payment creates a lien in favor of the united_states which arises at the time the assessment is made sec_6321 and sec_6322 the lien applies only to persons liable for the tax whose tax_liability has been properly assessed the lien created by sec_6321 is referred to as the assessment lien because it arises after the assessment and the notice_and_demand for payment of the assessment the assessment lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until a nftl that meets the requirements of sec_6323 has been filed sec_6323 the government is protected against other creditors of the person liable for the tax by filing a nftl in the proper state or local office pursuant to sec_6323 if the nftl is not properly filed then third parties such as purchasers and holders of security interests may have priority over the government pursuant to sec_6323 sec_6323 specifies that the form and content of the nftl shall be prescribed by the secretary the regulations on procedure and administration further provide that the notice shall be filed on form_668 entitled notice_of_federal_tax_lien under internal revenue laws sec_301_6323_f_-1 a nftl must identify the taxpayer the tax_liability giving the rise to the lien and the date the assessment arose sec_301_6323_f_-1 gl-106892-01 although the regulations under sec_6323 include certain requirements for a valid nftl court cases interpreting sec_6323 indicate that certain mistakes in the nftl are permissible without the nftl thereby being considered invalid for example the court_of_appeals for the eighth circuit has indicated that a nftl filed against a husband and the business he operated with his wife was valid against the wife even though the wife was not named in the nftl 791_f2d_635 8th cir in tony thornton supra joe and mary davis operated a restaurant under the trade_name davis family restaurant after joe and mary davis failed to pay substantial employment_taxes the service made assessments and filed nftls against joe w davis and either ‘daviss restaurant’ or ‘davis’s restaurant’ f 2d pincite the nftls did not list mary davis as a taxpayer nor did the nftls identify the business as a partnership in an ensuing interpleader action a judgment lien creditor argued that the nftls were not valid against mary davis because she was not listed on the nftls the eighth circuit rejected the judgment lien creditor’s argument and held that the service had substantially complied with the identification requirement by listing her husband’s name and the trade_name of the business in this regard the eight circuit elaborated on the identification requirement as follows t he essential purpose of the filing of the lien is to give constructive notice of its existence the test is not absolute perfection in compliance with the statutory requirement for filing the tax_lien but whether there is substantial compliance sufficient to give constructive notice and to alert one of the government’s claim tony thornton f 2d pincite citing 247_fsupp_421 s d n y thus the eight circuit concluded that a reasonable and diligent title searcher would have revealed the existence of the nftls filed under the names joe w davis and either daviss restaurant or davis’s restaurant and would have determined that mary davis was a partner in the davis family restaurant we note that under state law mary davis was jointly and severally liable for the unpaid employment_taxes of the davis family restaurant a partnership in which she was a partner as additional support for concluding that certain mistakes in a nftl are permissible we note that although a nftl contains the nickname of the taxpayer the nftl may nonetheless be valid hannus v united_states u s t c cch w d wash the withholding taxes at issue in hannus were assessed and the nftl was filed against andy johnston construction company - andy johnston owner the nftl was recorded under both the name andy johnston construction company and andy johnston the court noted that at the time the tax_liability was incurred assessed and nftl filed andrew johnston was gl-106892-01 known in the community as andy johnston and did business as the andy johnston construction company a sole_proprietorship moreover andrew johnston filed federal tax returns under the name of andy johnston and the andy johnston construction company the court concluded that the nftl was sufficient to charge a prospective purchaser of the property with notice of the existence of a lien on the property as the name andy johnston was the working and occupational name under which andrew johnston conducted business and a person of ordinary intelligence would recognize that andy is derived from the name andrew id the guiding legal principle to be taken from cases such as hannus and tony thornton is that the name on the nftl must be sufficient to put a third party on notice of a lien outstanding against the taxpayer see also irm such a determination will depend on the facts and circumstances in each particular case while a third party may not be certain that a limited_liability_company is a disregarded_entity the substantial compliance test does not require that the taxpayer be precisely identified instead the substantial compliance test is met when the third party examining the public record is alerted to the possibility of the federal_tax_lien and the third party must take additional steps to determine whether the federal_tax_lien encumbers the assets in question see tony thornton f 2d pincite see also whiting-turner a l johnson v p d h development inc u s t c cch big_number m d ga holding that where the service filed a nftl under a name substantially identical to the taxpayer’s name a reasonable title searcher must take additional steps to discover the identity of the taxpayer moreover the service has indicated that some errors such as a wrong taxpayer_identification_number or tax period will not invalidate the nftl while the use of an incorrect name may make the nftl invalid irm irm for example assume that a nftl is filed in the name of j doe llc where the name of the limited_liability_company is similar to that of the sole owner in that situation the nftl is valid against john doe the nftl identifies the business as a limited_liability_company and provides a link to the taxpayer’s name it is reasonable to assume that j doe could be an individual having some link to the limited_liability_company thus a third party could search the limited_liability_company records of the secretary of state to determine the identity of the sole owner also state records might identify the business address of the limited_liability_company and a reasonable and diligent title search would reveal the existence of the nftl against john doe filed under the name j doe llc in contrast however if the name of the limited_liability_company is eagle llc and the name of the sole owner is john jones we would conclude that the nftl listing eagle llc as the taxpayer fails to substantially comply with the notice gl-106892-01 requirements of sec_6323 a diligent title searcher would have no reason to believe a link existed between eagle llc and john jones and would not investigate any further thus the nftl filed against eagle llc would be invalid against john jones once it is determined that the nftl contains an error the service should refile the nftl with the correct name of the taxpayer if the period of limitations is still open consequently service would then need to refile a nftl against john jones to protect the government’s priority interest as t he sine qua non of sec_6323 is notice to subsequent takers of the existence of the irs lien 705_fsupp_446 c d ill it is important to note that the service generally cannot levy on the limited_liability company’s assets as the sole owner is the person liable for the unpaid employment_tax liabilities ie the taxpayer a release of lien is only warranted in the following circumstances the liability for the amount assessed with interest has been fully satisfied or has become legally unenforceable or a bond is furnished to the service guaranteeing payment of the amount assessed with interest within the period of limitations on collection sec_6325 we note that the release of a federal_tax_lien extinguishes the underlying assessment lien sec_6325 in situations where the service refiles the nftl against the sole owner the nftl filed against the single member limited_liability_company should not be released as the service does not seek to extinguish the underlying assessment lien in contrast the service may withdraw a nftl without extinguishing the underlying assessment lien withdrawal of a nftl is warranted if the service determines that one of the following conditions is met the filing of the nftl was premature or otherwise not in accordance with administrative procedures the taxpayer has entered into an installment_agreement under sec_6159 unless the agreement provides otherwise withdrawal of the nftl will facilitate collection of the liability or withdrawal of the nftl is in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states sec_6323 a - d irm a - d in order to withdraw the nftl the service must provide a copy of the withdrawal to the taxpayer sec_6323 thus if the nftl lists eagle llc as the taxpayer and the name of the sole owner is john jones the service should withdraw the nftl as it fails to comply with the service’s administrative procedures consequently the service should refile the nftl reflecting john jones as the taxpayer we note that some courts have rejected the substantial compliance test and instead require that the nftl must give the taxpayer’s correct name in order to meet the identification requirement see eg in re focht u s t c big_number w d pa 705_fsupp_446 c d ill 378_fsupp_1028 w d mo courts following this approach would find that a nftl filed against j doe llc is invalid as to sole owner john doe for failing to identify john doe as the taxpayer even if a court follows the substantial compliance test and finds that a nftl filed against the limited_liability_company is valid against the sole owner there is no guarantee that under the facts and circumstances of a particular case the court would conclude that a valid nftl has been filed as to all of the sole owner’s property for example in hudgins v 132_br_115 e d va aff’d as modified and remanded 967_f2d_973 4th cir michael hudgins incorporated his business as hudgins masonry inc and filed corporate tax returns under that name in however the commonwealth of virginia terminated the corporate charter for failure to pay state fees notwithstanding the termination michael hudgins still filed corporate tax returns as hudgins masonry inc in the service filed a nftl against hudgins masonry inc for delinquent employment_taxes in subsequent litigation the question was whether the service’s nftl was valid against michael hudgins in his individual capacity in holding that the nftl was valid as to the business_assets of michael hudgins the court_of_appeals for the fourth circuit acknowledged that a purchaser of michael hudgins’ business_assets would certainly have known that hudgins traded as ‘hudgins masonry inc ’ and finding a lien against ‘hudgins masonry inc ’ would have taken further steps to determine if the assets were encumbered hudgins f 2d pincite the court however then proceeded to hold that the nftl was invalid as to michael hudgins’ non-business assets id the court reasoned that a diligent title searcher would have concluded that a nftl filed against a defunct corporation did not provide constructive notice as to michael hudgins’ non-business assets while we do not agree with the fourth circuit’s approach in hudgins of bifurcating assets into business and non-business property it is binding precedent in the fourth circuit and other courts may choose to follow it if you have questions please contact susan l hartford at curtis g wilson by michael l gompertz assistant to the branch chief branch
